 



EXHIBIT 10.2

    Summary of U.S. Managing Director 2007 Incentive Compensation Plan   •  
Each U.S. Managing Director is eligible to receive 14% base override on the new
business generation compensation paid to officers of the U.S. Managing
Director’s region.   •   Each U.S. Managing Director is eligible to receive 3%
additional override on the new business generation compensation paid to the
officers of the U.S. Managing Director’s region for certain types of
transactions.   •   Compensation will be paid 60% cash and 40% restricted stock.
Restricted stock will vest ratably over 3 years. There will be no pre-set limit
on the amount of U.S. Managing Director incentive compensation.   •   Certain
recognized losses from comparable transactions will offset gains for the purpose
of determining compensation payable.   •   Additional incentive compensation of
up to $75,000 for each category ($300,000 in the aggregate) is payable based
upon 1) a U.S. Managing Director’s cities within his region generating minimum
profits from new business generation transactions and minimum volumes of
acquisition, development and certain targeted transactions during a calendar
year; 2) a U.S. Managing Director’s region generating a minimum
acquisition/re-development volume during a calendar year; 3) a U.S. Managing
Director’s region generating a minimum dollar volume of development starts and
developments in-service during the calendar year; and 4) a U.S. Managing
Director meeting sales leadership responsibilities in certain areas.

20